Citation Nr: 1744265	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  17-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1950 to September 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Veteran filed a notice of disagreement (NOD) in July 2016. The RO issued a statement of the case (SOC) in March 2017, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2017.

The issue of entitlement to an earlier effective date for the grant of TDIU, including on the basis of clear and unmistakable error, was raised in the Veteran's September 2017 written brief presentation. However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms. See 38 C.F.R. § 19.9(b) (2016). See also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R §§ 3.160 and 20.201 (2016) (requiring that claims and notices of disagreement be filed on standard forms).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has sleep apnea that is related to his service-connected disorders.




CONCLUSION OF LAW

Sleep apnea is proximately due to service-connected diseases and injuries. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury. See 38 C.F.R. § 3.310(a) (2016).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board notes that the Veteran's DD Form 214 indicates that he is the recipient of, among other decorations, the Purple Heart medal and the Combat Infantry Badge. Such evidence is indicative of combat service.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  Although sleep apnea is not necessarily a disease that is consistent with the circumstances, conditions, or hardships of combat, some of the evidence below suggests a nexus between sleep apnea and disturbed sleep in combat, prolonged sleep deprivation, sleep fragmentation and hyperarousal due to the physical and psychological stressors of combat.  Thus, the Veteran's combat status is relevant in this case.

The medical evidence of record reflects a current diagnosis of OSA. See, e.g., April 2016 Disability Benefits Questionnaire. Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his OSA to service or his service-connected disabilities.

At the outset, the Board notes that, the Veteran does not contend, nor does the evidence suggest, that his sleep apnea was incurred in service. Indeed, service treatment records (STRs) are silent for complaints of, or treatment for, trouble sleeping. Additionally, the claims file does not contain a diagnosis of sleep apnea until 1982, nearly 30 years after separation from active duty. Moreover, there is no indication of a continuity of symptoms since service. Finally, the record does not contain an opinion regarding the Veteran's sleep apnea and service, and there is no other evidence to suggest that the Veteran's current sleep apnea is a result of service. Consequently, service connection for sleep apnea on a direct basis is not warranted and will not be further discussed herein.

In this case, the Veteran contends that his sleep apnea is secondary to his mental and physical disabilities. He is service-connected for the following disabilities: post-traumatic stress disorder (PTSD), rated as 100 percent disabling; degenerative disc disease of lumbar spine, rated as 40 percent disabling; residuals, gunshot wound left leg, rated as 30 percent disabling; status post arthroscopy and chondroplasty, Hoffa's disease, shortening left leg, rated as 30 percent disabling; residuals, gunshot wound right thigh, rated as 10 percent disabling; residuals gunshot wound left thigh, rated as 10 percent disabling; and residuals gunshot wound scar, rated as zero or noncompensably disabling.

The record contains a December 2016 VA opinion and January 2017 addendum from a VA physician, in which the examiner opines that the Veteran's sleep apnea is not caused or aggravated by PTSD. In these opinions, the examiner reasoned that OSA is a common sleep disorder characterized by intermittent complete and partial upper airway collapse during sleep, resulting in frequent episodes of apnea and hypopnea. It is estimated that 26 percent of adults are at high risk for OSA. The important risk factors for OSA are advancing age, male gender, obesity, craniofacial and upper airway soft tissue abnormalities. OSA increases from young adulthood through age 50s-60s. Aging and obesity can facilitate the upper airway anatomical changes, resulting in sleep apnea. PTSD can cause poor sleep as the result of bad dreams, flash backs, and hypervigilance. There are no clinical or peer review medical literature that I am aware of that would support that PTSD causes anatomical changes in the upper airway as to cause or aggravate OSA.

Subsequent to these opinions, the Veteran submitted several articles pertaining to the relationship between PTSD and sleep apnea. One study from the Journal of Clinical Sleep Medicine found that the probability of having a high risk of OSA increased with increasing severity of PTSD symptoms. The study showed that every clinically significant increase in PTSD symptom severity was associated with a 40 percent increase in the probability of screening as high risk for sleep apnea. The study discussed that potential factors that may connect the two disorders include disturbed sleep in combat, prolonged sleep deprivation, sleep fragmentation and hyperarousal due to the physical and psychological stressors of combat, the chronic stress from PTSD, or the sleep disturbances. Another article published March 2016 cited a study, conducted at Walter Reed Army Medical Center, which found that the odds of developing apnea after incurring PTSD is 57 out of 100.

The Veteran additionally submitted evidence in support of his contention that his OSA is secondary to other service-connected disabilities as well. The Veteran argued that his obesity, a factor known to contribute to OSA, is caused by his PTSD and other service-connected physical disabilities. One study he submitted, from the National Institutes of Health, indicates that PTSD affects the metabolism, which may lead to obesity. Another study demonstrates that inactivity causes or facilitates obesity. The Veteran argues that his service-connected disabilities caused his inactivity, which led to his obesity.  In this regard, the Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Moreover, a July 2003 opinion from Dr. M.H. indicated that the Veteran was not able to perform significant exercise due to knee discomfort related to injury sustained during the Korean War. In addition, the Veteran stated that that his left leg shortening makes it difficult to exercise and causes pain at the point of impact at the tibia/fibula. See March 2017 VA Form 9.

In considering the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise. As the VA examiner noted, obesity is a risk factor for OSA. The record contains significant evidence which indicates that the Veteran's service-connected PTSD and physical disabilities have led to his obesity.  Significantly VA's General Counsel recently held that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017 (Jan. 6, 2017).  This is precisely the theory that has been advanced and supported in this case.  In order to meet the criteria for service connection on this basis, three elements must be established:  (1) the service-connected disease or injury must have caused the veteran to become obese; (2) the obesity as a result of the service connected disability must be a substantial factor in causing the disability for which service connection is sought; and (3) whether the disability for which service connection is sought would not have occurred but for obesity caused by the service connected disease or injury.  Each of the above elements has been met in this case.
 
The only medical opinion of record does not consider how the Veteran's physical and mental health disabilities contributed to his obesity, and ultimately, his OSA. Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion. However, a request for yet another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible. 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

In sum, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's sleep apnea is related to his service-connected disorders.  As the reasonable doubt created by this relative equipoise must be resolved in favor of the Veteran, entitlement to service connection for sleep apnea is warranted on a secondary basis, with obesity as an intermediate step between the service connected disorders and the sleep apnea. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
In light of the favorable decision to grant service connection for the Veteran's claim, a discussion of VA's duties to notify and assist is not necessary.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


